MORRIS, Associate Justice
(dissenting).
I agree that cases Nos. 23451 and 31962 should be dismissed for the reasons stated in the Court’s opinion.
I cannot agree that the motion to dismiss case No. 36572 should be denied. I am of the view that the proper remedy of the plaintiff to test the validity of the withholding orders is in an action by the plaintiff against one or more of its customers who are withholding monies by virtue of such withholding orders, and in which suit such defense is raised. This is the procedure sanctioned in Coffman v. Breeze Corporations, 323 U.S. 316, 65 S.Ct. 298, 89 L.Ed. 264.
The sole basis stated in the Court’s opinion for assuming jurisdiction to determine the validity of the withholding orders is to avoid a multiplicity of suits. I do not doubt that, where a clear case for equitable relief is. presented, the mere fact that there is no precedent should not prevent the exercise of the powers of a court of equity. Where, however, there is no recognized equitable jurisdiction in a suit by one party against governmental officers simply to prevent a multiplicity of suits .against private parties, I do not believe that there should be an' extension to new fields where no hardship will be suffered by the plaintiff in denying jurisdiction on that ground. Here it has been shown that payments of the amount claimed by the ■Government could be made without any hardship upon the plaintiff. I am clearly ■of the view that plaintiff cannot be lawfully deprived of the right, after exhausting all administrative remedies, either to ■challenge in a constitutional court of review the validity of the law requiring payments under the Renegotiation Act, 50 U.S.C.A.Appendix, § 1191, or, in the absence of such right of review, to recover by suit against the United States in the Court of Claims any such payments unlawfully required to be paid. For these reasons, I must respectfully dissent from the majority ruling to take jurisdiction in the instant case.